
	
		I
		111th CONGRESS
		2d Session
		H. R. 5272
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To increase the maximum civil penalty for violations of
		  Federal motor vehicle safety standards.
	
	
		1.Increase in maximum Civil
			 penaltiesSection 30165(a) of
			 title 49, United States Code, is amended—
			(1)by striking $5,000 both
			 places it appears and inserting $20,000; and
			(2)by striking the
			 last sentence of paragraphs (1) and (3), respectively.
			
